                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Augustin B.,                                                  Civ. No. 19-296 (ECT/BRT)

               Petitioner,

v.                                                                   ORDER

Kevin McAleenan, William P. Barr, Peter
Berg, and Joel Brott,

               Respondents.


        On July 12, 2019, this Court issued a Report and Recommendation that

Petitioner’s Petition be denied. (Doc. No. 38.) That recommendation was based on the

existence of strong evidence that Petitioner would be removed from the United States in

the reasonably foreseeable future. The Court now understands that Petitioner was, in fact,

removed from the United States on July 30, 2019, by charter flight. (Doc. No. 44, Third

Supp. Resp.; Doc. No. 45, Third Decl. of Richard N. Pryd. Jr. ¶ 6.). His Petition is thus

moot.

        Therefore, IT IS HEREBY ORDERED that this Court’s July 12, 2019 Report

and Recommendation (Doc. No. 38) is VACATED.1

Date: August 13, 2019

                                                   s/ Becky R. Thorson
                                                   BECKY R. THORSON
                                                   United States Magistrate Judge

1
        The Order concerning Petitioner’s Motion to Appoint Counsel, issued on the same date as
and attached to the July 12, 2019 Report and Recommendation, stands and is not affected by the
present Order.
